Leach, J.,
concurring. As I understand the reasoning of the Court of Appeals, it was to the effect that a jury could reasonably conclude that the motivation of the driver, just prior to and at the moment of impact, was merely to satisfy his own desires to drive the automobile and thus not to “give hospitality” to anyone, and that in such event the guest statute would have no application. In so concluding the court relied principally on certain language in Stiltner v. Bahner (1967), 10 Ohio St. 2d 216, to the effect that a guest may cease to be a guest “where the driver ceases to be giving hospitality that will benefit the guest” (paragraph four of syllabus) and does not cease to be a guest “as long as the driver of the automobile reasonably intends to give hospitality that will benefit his rider” (paragraph five of syllabus).
This language, when examined in the context of the facts involved in Stiltner, does not in my opinion support *168the conclusion that the determination of the status of a nonpaying rider—who is doing nothing for the benefit of the driver and who is not being held against his will— as a “guest” or as a “passenger”* may be made by simply applying a subjective test as to the driver’s awareness of the presence of the rider and whether his thoughts and actions are directed toward supplying “hospitality” directed to the rider, or whether he is concerned at the time solely in satisfying his own desires.
A careful reading of Stiltner indicates that the test of “giving hospitality” was thought to be satisfied by the “benefit” conferred on the rider merely by the act of “providing transportation” without payment. Taft, C. J.., stated, at page 222:
“* * * Thus, as long as the driver reasonably intends to confer a benefit on the rider in providing transportation in his vehicle and there is no payment for that benefit, the purpose of the guest statute would appear to require giving the driver the protection that the statute was designed to give, i. e., protection from liability on account of negligence.” (Emphasis added.)
I think it clear that the requirement of a “benefit” or “hospitality” as a part of the guest status, within the purview of R. C. 4515.02, is satisfied merely by proof of gratuitous transportation, without regard to the driver’s particular thought processes at any particular time during the period of such gratuitous transportation. As held in the syllabus of Kemp v. Parmley (1968), 16 Ohio St. 2d 3, “anyone who is being transported in a motor vehicle as a recipient of hospitality, or strictly as a gratuitous accommodation, is a guest.”
O’Neill, O. J., concurs in the foregoing concurring opinion.

See Burrow v. Porterfield (1960), 171 Ohio St. 28, at page 35 et seq.